                                                                       c^ES


UNITED STATES DISTRICT COURT                                            JAN 2 5 2019
WESTERN DISTRICT OF NEW YORK
                                                                        -   -SEWENGU'Oi
                                                                        ^$/vdistri^
UNITED STATES OF AMERICA,

                                                DECISION AND ORDER
             V.

                                                I:19-MR-00002 EAW
DONALD BRENNAN,

                    Defendant.



                                  INTRODUCTION


      On June 4, 2018, a criminal complaint was filed alleging that defendant Donald

Brennan ("Defendant") violated 18 U.S.C. § 2250(a) by knowingly failing to register or

update a registration as required by the Sex Offender Registration and Notification Act.

United States v. Brennan, No. I8-mj-5083, Dkt. I (W.D.N.Y. June 4, 2018). The

magistrate judge handling the ease found Defendant incompetent to stand trial on

December 3, 2018. Id., Dkt. 13. On that same date. Defendant moved to dismiss the

criminal complaint and sought his immediate release from custody. Id., Dkt. 12. The

magistrate judge orally denied Defendant's motion at a hearing on December 21,2018, and

found that Defendant must be committed to the custody of the Attorney General pursuant

to 18 U.S.C. § 4241(d). Id., Dkt. 17, Dkt. 18. Defendant appealed the magistrate judge's

decision on January 3, 2019(Dkt. 1), and the appeal was assigned to the undersigned. For

the reasons discussed below, Defendant's appeal is denied, the magistrate judge's decision
is affirmed, and Defendant shall be committed to the custody of the Attorney General to

be hospitalized for a reasonable period, not to exceed four months, to attempt to restore

him to competency.

                                    BACKGROUND


       The criminal complaint against Defendant was filed on June 4,2018. Brennan, No.

18-mj-5083, Dkt. 1. The case was assigned to United States Magistrate Judge Michael J.

Roemer,and an initial appearance was held on June 5,2018, at which time the Government

moved for detention. Id., Dkt. 2.' A detention hearing was scheduled for June 8, 2018.

Id. Defense counsel requested a preliminary local mental health evaluation, and the

Government did not object. The time between June 5, 2018, and June 8, 2018, was

excluded under the Speedy Trial Act of 1974, 18 U.S.C. § 3161 et seq. (the "STA")

pursuant to §§ 3161(h)(1)(A)(delay resulting from proceedings to determine the mental

competency of a defendant),(h)(1)(D)(delay resulting from any pretrial motion—in this

case, the Government's motion for detention), and (h)(7)(A) (delay resulting from a

continuance where the judge finds that ends ofjustice served by the continuance outweigh

the best interest ofthe public and the defendant in a speedy trial). Defendant was remanded

to the custody ofthe United States Marshals Service. Brennan, No. 18-mj-5083, Dkt. 2.




'      Written transcripts ofthe appearance before Judge Roemer have not been prepared.
Instead, the Court has listened to the relevant audio transcripts to inform itself as to the
proceedings before Judge Roemer.

                                           -2-
Judge Roemer entered an order granting the request for a preliminary local mental health

evaluation on June 6, 2018. Id., Dkt. 4.

       An appearance was held before Judge Roemer on June 8, 2018; however, no

detention hearing occurred because Defendant had not yet undergone the mental health

examination. Id., Dkt. 5. The detention hearing was rescheduled for June 12,2018, and a

status conference was set for September 10, 2018. Id. On motion ofthe Government and

without objection by Defendant, Judge Roemer found on the record that time was excluded

under the STA through September 10, 2018, pursuant to §§ 3161(h)(7)(A) and

(h)(7)(B)(iv).

       The parties appeared before Judge Roemer on June 12,2018. Brennan,No. 18-mj-

5083, Dkt. 6. Again, the detention hearing did not occur because Defendant had not yet

undergone a mental health evaluation. Id. The detention hearing was rescheduled for July

27,2018. Id.

       On July 2, 2018, the Court forwarded to the parties a copy of a mental health

evaluation performed at the Little Valley Jail. (Dkt. 6 at 6; Dkt. 8 at 2-4). On July 27,

2018,Defendant filed a motion for a competency hearing, as well as notices under Federal

Rule ofCriminal Procedure 12.2(a)and(b)ofhis intent to assert an insanity defense at trial

and to introduce expert evidence on that issue. Brennan, No. 18-mj-5083, Dkt. 7. That

same day, a status conference was held and Judge Roemer granted the defense request

(joined by the Government) and directed both a competency evaluation and a criminal




                                           -3-
responsibility evaluation. Id., Dkt. 8, Dkt. 9. Judge Roemer scheduled another status

conference for September 27, 2018. Id, Dkt. 9. Judge Roemer confirmed on the record

that the time was excluded under the STA pursuant to § 3161(h)(1)(A), and he also granted

an exclusion in the interests ofjustice pursuant to §§ 3161(h)(7)(A) and (h)(7)(B)(iv).^

        Defendant was thereafter transported to the Metropolitan Correctional Center, New

York ("MCC Manhattan") for the competency and criminal responsibility evaluations.

Defendant was first taken to the Metropolitan Detention Center, Brooklyn ("MDC

Brooklyn"), where he arrived at the latest on August 9, 2018. (Dkt. 8 at 14). Defendant

arrived at MCC Manhattan on August 20, 2018, and underwent evaluations on September

19, 20, 24, and 26, 2018; October 11, 17, and 25, 2018; and November 8, 2018. {Id. at 8,

15).

        On September 27, 2018, Judge Roemer held another status conference. Brennan,

No. 18-mj-5083, Dkt. 11. Defense counsel informed Judge Roemer that Defendant's

competency and criminal responsibility examinations were ongoing, and Judge Roemer

scheduled an additional status conference for December 3, 2018. Id. At that appearance


^       Pursuant to the audio transcript ofthe appearance before Judge Roemer on July 27,
2018, the Government indicated its position that the time was excluded under
§ 3161(h)(1)(A) and also requested that the time throush the completion of the reports
concerning the competency and criminal responsibility evaluations be excluded in the
interests ofjustice. In response to the Government's statements in that regard, defense
counsel responded that he had no objection. However, Judge Roemer imposed a limit on
the interests-of-justice exclusion by setting a status conference for September 27, 2018,
and only granting the STA exclusion under § 3161(h)(7) through that status conference
date.
on September 27, 2018, discussion was had about the continued automatic exclusion of

time from the speedy trial clock pursuant to § 3161(h)(1)(A), but Judge Roemer also

granted an interests-of-justice exclusion through December 3, 2018, pursuant to

§§3161(h)(7).3

       The written competency and criminal responsibility evaluations were completed on

November 13,2018. (Dkt. 8 at 8,26). The Court received copies on November 26,2018,

and provided copies to the parties on November 28,2018. (Dkt.6 at 8-9).

       Counsel appeared before Judge Roemer on December 3, 2018; Defendant was not

present. Brennan^'Ho. 18-mj-5083, Dkt. 13. In response to Defendant's motion, and upon

the stipulation ofthe Government,Judge Roemer found by a preponderance ofthe evidence

that Defendant is presently suffering from a mental defect rendering him mentally

incompetent to the extent that he is unable to understand the nature and consequences of

the proceedings against him and unable to assist in his own defense. Id. Defense counsel




^      According to the audio transcript of the appearance on September 27, 2018,
Government counsel asked that the time be excluded through the next scheduled
appearance on December 3, 2018, referencing §§ 3161(h)(1)(A) and (h)(4). In response,
defense counsel indicated that he agreed with counsel for the Government but wanted to
reserve his client's rights under § 3161(h)(1)(F) and not waive any time for transportation
in excess of 10 days. Judge Roemer then made a finding on the record that "the ends of
justice served by the requested continuance outweigh the best interests of the public and
the defendant in a speedy trial, and the time between now and December 3, 2018, shall be
excluded from the speedy trial clock." Thus, regardless of any automatic exclusions from
the speedy trial clock as discussed by counsel. Judge Roemer granted an interests-of-justice
exclusion through December 3, 2018, at the appearance on September 27, 2018.



                                           -5
indicated that he intended to file a motion to dismiss the criminal complaint and for

Defendant's release from custody; Judge Roemer ordered that the Government file a

response by no later than December 7, 2018, and scheduled oral argument for December

11, 2018. Id. Defense counsel filed the motion later that day. Id., Dkt. 12.       The

Government filed a response on December 7, 2018. Id,Dkt. 14.

      Due to transportation delays, the oral argument on Defendant's motion to dismiss

was rescheduled to December 19, 2018. However, oral argument was not held that day

because Defendant was not present, again because of transportation issues. Id., Dkt. 16.

Oral argument was ultimately held on December 21, 2018, with Defendant present. Id.,

Dkt. 17. Judge Roemer denied Defendant's motion to dismiss and, pursuant to 18 U.S.C.

§ 4241(d),found that Defendant must be committed to the custody ofthe Attorney General

to be hospitalized for treatment for a reasonable period, not to exceed four months, to

attempt to restore him to competency. Judge Roemer instructed the Government to submit

a proposed order committing Defendant to the Attorney General's custody. Id.

      On January 3, 2019, Defendant filed an appeal of Judge Roemer's decision, which

was assigned to the undersigned. (Dkt. 1). On January 4, 2019, Judge Roemer issued a

written decision memorializing his oral ruling on Defendant's motion and staying

Defendant's commitment to the Attorney General pending the resolution of the instant

appeal. Brennan,^o. 18-mj-5083, Dkt. 18.
       Defendant filed additional briefing regarding his appeal on January 10, 2019(Dkt.

6), and the Government filed a response on January 14,2019(Dkt. 9). Oral argument was

held before the undersigned on January 15, 2019, and the Court reserved decision. (Dkt.

10).




                                       DISCUSSION


I.     Standard of Review


       Defendant has asked this Court to review Judge Roemer's denial of his motion to

dismiss and finding that he must be committed to the custody ofthe Attorney General for

hospitalization to attempt to restore his competency. Although neither party has briefed

the issue, the Court must determine as an initial matter the appropriate standard of review.

       Under Federal Rule of Criminal Procedure 59, a magistrate judge may determine

"any matter that does not dispose ofa charge or defense." Fed. R. Crim. P. 59(a). A party

may file objections to a non-dispositive ruling by a magistrate judge, and the districtjudge

will review the order and set aside or modify any part ofit that is "contrary to law or clearly

erroneous." Id. With respect to dispositive matters, a magistrate judge may conduct

proceedings and issue a recommendation to the district judge. Fed. R. Crim. P. 59(b)(1).

Objections to a magistrate judge's recommendation on a dispositive matter are reviewed

de novo. Fed. R. Crim. P. 59(b)(3); see also 28 U.S.C. § 636(b)(1).




                                             -7-
       Here, Defendant's motion to dismiss dealt with a dispositive matter and therefore

the Court reviews Judge Roemer's denial of that request de novo. With respect to Judge

Roemer's order finding Defendant incompetent and committing Defendant to the custody

of the Attorney General under § 4241(d), "the authority of a magistrate judge to issue

competency decisions with or without a referral order has not been addressed by the Second

Circuit." UnUedStates v. Foltz, No. 16-MJ-511, 2018 WL 2175554, at *3 n.l (W.D.N.Y.

May 9, 2018)(noting conflicting authority), report and recommendation adopted, 2018

WL 2192198(W.D.N.Y. May 11,2018). "In light ofthe lack ofguidance from the Second

Circuit and in an abundance of caution," id., the Court will also review Judge Roemer's

determination that Defendant must be committed to the custody of the Attorney General

de novo.


II.    Commitment to the Attorney General for an Attempt at Restoration


      Defendant does not challenge Judge Roemer's determination that he is not currently

competent to stand trial; to the contrary, defense counsel affirmatively sought this relief

and confirmed on the record at oral argument before the undersigned that Defendant agrees

with that determination.'* Instead, Defendant argues that Judge Roemer erred in finding



^       Defense counsel notes in his memorandum of law that Defendant was not present
at the hearing on December 3, 2018, wherein Judge Roemer found that Defendant was
incompetent. (Dkt.6 at 9). A criminal defendant has a constitutional right to be present
"at all stages of the proceedings where fundamental fairness might be thwarted by [his]
absence." Grayton v. Ercole, 691 F.3d 165, 170 (2d Cir. 2012) (quoting Faretta v.
California, 422 U.S. 806, 816 (1975)). Although Federal Rule of Criminal Procedure 43
does not expressly identify a defendant's presence as required at competency proceedings,

                                           -8-
that he must be committed to the custody ofthe Attorney General pursuant to § 4241(d),

because his continued commitment violates his due process and equal protection rights in

light of the fact that there is no reasonable possibility he can be restored to competency.

(Dkt. 6 at 10-16). The Court has reviewed the record de novo and finds this argument

without merit.


       Under § 4241(d), if the Court finds by a preponderance of the evidence that a

"defendant is presently suffering from a mental disease or defect rendering him mentally

incompetent to the extent that he is unable to understand the nature and consequences of

the proceedings against him or to assist properly in his defense," then "the comt shall

commit the defendant to the custody of the Attorney General." 18 U.S.C. § 4241(d)

(emphasis added). The Attorney General thereafter must "hospitalize the defendant for

treatment in a suitable facility" for(1)"such a reasonable period oftime, not to exceed four

months, as is necessary to determine whether there is a substantial probability that in the



this Court agrees with those courts that have found that "a defendant has a constitutional
right to be present at a competency hearing[.]" United States v. Gillenwater, 111 F.3d
1070, 1077 (9th Cir. 2013); see also United States v. Barfield, 969 F.2d 1554, 1556 (4th
Cir. 1992)(finding that "a competency hearing is a critical stage of a defendant's trial" at
which he has the right to be present); 18 U.S.C. § 4247(d)(setting forth rights ofdefendant
at a hearing to determine mental competency, including the right to testify). However,
those courts have also found that "the doctrine of harmless error would preclude reversal
if the defendant's absence from the competency hearing was not prejudicial." Barfield,
969 F.2d at 1556. Here, the parties were in agreement that Defendant was incompetent,
the Government stipulated to Defendant's contentions in that regard, and defense counsel
made no objection on the record to his client's absence on December 3,2018. Under these
circumstances, to the extent that Defendant is arguing his rights were violated by his
absence from the hearing on December 3,2018,the Court finds that any error was harmless.

                                           -9-
foreseeable future he will attain the capacity to permit the proceedings to go forward," and

(2)"for an additional reasonable period of time until" either "his mental condition is so

improved that trial may proceed, ifthe court finds that there is a substantial probability that

within such additional period oftime he will attain the capacity to permit the proceedings

to go forward," or "the pending charges against him are disposed of according to law,"

"whichever is earlier." Id.       The Second Circuit has held that upon a finding of

incompetency under § 4241(d), commitment to the custody of the Attorney General is

mandatory. See United States v. Magassouba,544 F.3d 387,404(2d Cir. 2008)("In short,

in contrast to the discretion afforded district courts in deciding whether to commit a

defendant for a preliminary competency examination, once a defendant is found

incompetent, commitment pursuant to § 4241(d)is mandatory.").

       Here, Judge Roemer found by a preponderance ofthe evidence that Defendant was

incompetent, and no challenge to that finding has been made. Rather, both parties agreed

with that determination and had advocated that Judge Roemer make that determination.

The Court therefore adopts Judge Roemer's finding that Defendant is currently

incompetent. Accordingly, under the plain language of§ 4241(d), and as confirmed by the

Second Circuit in Magassouba, the Court is without discretion to do anything other than

commit Defendant to the custody ofthe Attorney General for an attempt at restoration.

       Defendant argues, relying on Jackson v. Indiana, 406 U.S. 715 (1972), that

commitment under § 4241(d) is unconstitutional where there is no reasonable likelihood




                                            - 10
that a defendant can be restored to competency. (Dkt. 6 at 11-12). This argument is

unavailing, for several reasons. First, Jackson dealt with indefinite detention, 406 U.S. at

731, while the detention at issue here is not indefinite. In Magassouba,the Second Circuit

noted that § 4241(d) was adopted precisely to respond to the "due process concerns

identified in Jackson v. Indiana,"" and that its limitation ofthe commitment to a reasonable

time echoes the Supreme Court's holding therein. 544 F.3d at 403;see also United States

V. Smith, 764 F. Supp. 2d 541, 544 (W.D.N.Y. 2011)("Section 4241(d) was enacted in

order to address the due process concerns posed by indefinite commitment, as identified in

Jackson. . . . [C]ommitment under section 4241 may only be for a reasonable period of

time necessary to determine if there exists a substantial probability that the person will

attain the capacity to permit the trial to go forward in the foreseeable future."(quotation

omitted)). Defendant has not provided any authority for the proposition that commitment

under § 4241(d) violates the due process principles articulated'm Jackson.

       Moreover,although the Second Circuit has not expressly ruled on the issue, multiple

federal Courts of Appeals have rejected the argument made by Defendant here. See, e.g..

United States v. Dalasta, 856 F.3d 549, 553(8th Cir. 2017)("[Section] 4241(d)imposes a

mandatory duty to commit a defendant who is found incompetent to the custody of the

Attorney General, even if there is undisputed medical evidence that the defendant cannot

be restored to competencv."(emphasis added)); United States v. Strong, 489 F.3d 1055,

1062 (9th Cir. 2007)(rejecting argument that commitment under § 4241(d) violates due



                                            11 -
process and noting that the defendant's argument to the contrary "presumes an answer to

the precise question to be determined through § 4241(d) commitment—^namely, the

question of whether a defendant is, in fact, restorable to mental competency"); United

States V. Filippi, 211 F.3d 649,651-2(1st Cir. 2000)(finding commitment under § 4241(d)

constitutional even where the defendant's condition was irreversible, explaining that

"Congress could reasonably think that, in almost all cases, temporary incarceration would

permit a more careful and accurate diagnosis before the court is faced with the serious

decision whether to defer trial indefinitely and (quite often) to release the defendant back

into society"); United States v. Donofrio, 896 F.2d 1301, 1302-03 (11th Cir, 1990)("[The

defendant] argues that since the evidence at his competency hearing shows that his

condition is permanent, it is a violation of Jackson to hold him. ... The permanency of

[the defendant]'s condition was not an issue before the district court at that time, however.

Once the court found by a preponderance of the evidence that the defendant is presently

suffering from a mental disease or defect rendering him mentally incompetent to stand trial,

then it was required to commit the defendant to the custody ofthe Attorney General. The

permanency of the condition would then be determined for later consideration by the

court."(quotation omitted)). The Court is persuaded by the reasoning in these decisions.

While the evidence in this case does suggest a relatively low probability that Defendant

can be restored to competency,the commitment required by § 4241(d)is meant to provide

a definitive answer to that question. As the Eighth Circuit has noted:




                                           - 12
      [T]he miracles of science suggest that few conditions are truly without the
      possibility of improvement. Therefore, even where the medical reports
      presented to the district court showed by a preponderance of the evidence
      that the condition was permanent,the statutory scheme appropriately affords
      additional time during which the Attorney General may explore medical
      options.

United States v. Ferro, 321 F.3d 756, 762(8th Cir. 2003). Accordingly, the Court rejects

Defendant's argument that commitment under § 4241(d) violates his rights to due process

and equal protection of the laws, and affirms and adopts Judge Roemer's decision that

Defendant must be committed to the custody ofthe Attorney General under § 4241(d).

       At the oral argument on the instant motion, defense counsel raised two additional

arguments related to his commitment to the Attorney General and subsequent

hospitalization, neither of which were raised before Judge Roemer or in the written filings

with this Court. First, Defendant argued that 28 C.F.R. § 0.96(j), which delegates to the

Bureau of Prisons (the "BOP") the Attorney General's authority to attempt restoration

under § 4241(d), is unlawful. Second, Defendant argued that, under § 4241(d), the Court

may limit the hospitalization to a time period of less than four months, and that it should

do so in this case.


       The first of these arguments is without merit. The Attorney General has express

statutory authority to delegate his functions to the various agencies of the Department of

Justice. See 28 U.S.C. § 510("The Attorney General may from time to time make such

provisions as he considers appropriate authorizing the performance by any other officer,

employee, or agency of the Department of Justice of any function of the Attorney


                                          - 13
General."). The BOP is within the Department of Justice, 18 U.S.C. § 4041, and so the

delegation found within 28 C.F.R. § 0.96(j) is consistent with the Attorney General's

authority under 28 U.S.C. § 510. The Court notes that while the Second Circuit has not

considered the specific regulation at issue here, it has upheld the Attorney General's

delegation of other functions to the BOP. See United States v. McCarroll, 166 F.3d 1202,

1998 WL 852914, at *1 (2d Cir. 1998) (unpublished table decision) ("[T]he BOP's

collection of[the defendantj's special assessment is entirely proper, since (1) 18 U.S.C.

§ 3013(b) provides that special assessments are to be collected in the same manner as

criminal fines,(2) 18 U.S.C. § 3612(c) authorizes the Attomey General to collect criminal

fines, and(3)the latter provision does not preclude the Attomey General from delegating

that authority to the BOP,an agency under her direction.").

      Nothing in the text of § 4241(d) suggests that the Attomey General's duties

thereunder are non-delegable, nor has Defendant identified any authority supporting that

proposition. To the contrary, the sole case cited by Defendant in connection with this

argument is Dalasta. However,in Dalasta,the Eight Circuit explicitly declined to address

the issue. 856 F.3d at 555. Moreover, the Dalasta court's concem appears to have been

whether the BOP had adopted "an inflexible ... policy ... unduly restricting the Attomey

General's statutory discretion to choose a 'suitable facility,"' id., and not a concem about




                                            14-
the delegation of authority as a general matter.^ In any event, Dalasta does not stand for

the proposition that 28 C.F.R. § 0.96(j) is an unlawful delegation of authority, nor has the

Court located any authority for that proposition in its own research. The Court is not

persuaded by Defendant's argument regarding the lawfulness of28 C.F.R, § 0.96(j).

       Regarding Defendant's second newly raised argument, it is true that hospitalization

under § 4241(d) need not extend for a full four months. See Strong, 489 F.3d at 1055

("Section 4241(d) provides a flexible mechanism through which the defendant could gain

early release—^namely, through regaining competency prior to the conclusion ofthe four-

month period, or through an appropriate medical determination that there is no substantial

probability that the defendant could be restored to competency in the foreseeable future."

(quotation omitted)); Filippi, 211 F.3d at 652 (discussing that although § 4241(d) is

"categorical in determining who shall be incarcerated,... it is much more flexible and

case-oriented in determining the length of incarceration"(emphasis omitted)). However,

the Court does not find it appropriate to set a firm outer limit on the length of the

commitment at this point, before the relevant medical personnel have even had the chance

to examine Defendant. Indeed, when questioned at oral argument as to Defendant's




^      It is not clear whether defense counsel is also contending (similar to the defendant
in Dalasta) that the BOP is improperly limiting the Attorney General's discretion via the
adoption of policies regarding suitable facilities under § 4241(d). Defendant raised the
delegation issue here for the first time at oral argument and he has not objected to any
specific policies. The Court cannot find in a vacuum that unspecified BOP policies render
the statutorily-authorized delegation ofthe Attorney General's functions unlawful.

                                           -15-
position on a time period that would be reasonable but less than the four months set forth

in § 4241(d), defense counsel was not able to articulate a specific period of time. This is

likely due to the fact that any determination in that regard will depend,in part, on a medical

assessment of Defendant's progress, if any, in responding to treatment.

       Nonetheless, in view of Defendant's concerns, the Court will order that the BOP

provide a report regarding Defendant's prognosis within 45 days of his hospitalization. If

it appears from that report that there is no reasonable chance that Defendant will regain

competency in the foreseeable future, this information will help inform the Court as to the

reasonableness of the length of any further hospitalization, and if necessary and

appropriate, the Court can order that the hospitalization he ended prior to the expiration of

the four-month period.

III.   Speedy Trial Issues


       Defendant also argues that the criminal complaint against him should be dismissed

because he has been deprived of his statutory and constitutional rights to a speedy trial.

The Court finds these arguments without merit, for the reasons discussed below.

       A.     Speedy Trial Act


       Pursuant to the STA,"[a]ny information or indictment charging an individual with

the commission of an offense shall he filed within thirty days from the date on which such

individual was arrested[.]" 18 U.S.C. § 3161(b). In this case. Defendant was arrested on

June 5, 2018, Brennan, No. 18-mj-5083, Dkt. 10, and no information or indictment has




                                             16-
been filed. Defendant contends that more than 30 non-excludable days have elapsed since

June 5,2018,and that the criminal complaint musttherefore be dismissed. (Dkt.6 at 16-21)

      Defendant's STA argument relies on § 3161(h)(1)(F), which provides that

transportation delays in excess of ten days are presumptively unreasonable, and on 18

U.S.C. § 4247(b), which provides that a maximum of 75 days may be expended in

completing a criminal responsibility evaluation (with a shorter, maximum 45-day

limitation for competency evaluations). Defendant contends that he was in transport for

24 days prior to his competency and criminal responsibility examinations (from July 27,

2018, when Judge Roemer ordered the examination, to August 20, 2018, when he arrived

at MCC Manhattan)and for another 43 days after the completion ofthe evaluations(from

November 8, 2018, when the last examination of Defendant occurred, to December 21,

2018, when Defendant returned to this District). (Dkt. 6 at 16-17). Defendant further

argues that the time limits set forth in § 4247(b) were violated in this case, and that the

excess days expended on performing the competency and criminal responsibility

evaluations are also non-excludable. {Id. at 18).

       Defendant's STA arguments must fail because he has not shown that more than 30

non-excludable days have elapsed since June 5,2018. As an initial matter. Defendant has

not raised any argument that the time prior to July 27, 2018, was not properly excluded.

The Court finds that the time prior to July 27,2018, was properly excluded for the reasons

contemporaneously stated on the record.



                                            17-
       Turning to the time period between July 27, 2018, and August 20, 2018, as

previously set forth, on July 27, 2018, Judge Roemer, without objection from defense

counsel, excluded all time through September 27, 2018, pursuant to §§ 3161(h)(7)(a) and

(h)(7)(B)(iv). Multiple circuit courts have held that the ten-day limitation on transportation

delays does not impact "the ends-of-justice continuances that courts may grant under

§ 3161(h)(7)." United States v. Turner,602 F.3d 778, 785 (6th Cir. 2010);see also United

States V. Conlan, 786 F.3d 380, 393 (5th Cir. 2015)(rejecting STA argument based on

excess transportation delays where the defendant "failed to challenge the court's ends-of-

justice findings, which cover[ed] th[e] entire period"). In other words, the exclusion of

time under § 3161(h)(7) renders the reasonableness of any transportation delays through

September 27, 2018, a moot point. Accordingly, Defendant has failed to show that any

non-excludable days elapsed between July 27, 2018, and August 20, 2018.

       Moreover, even setting aside the ends-of-justice continuance granted by Judge

Roemer on July 27,2018,binding Second Circuit precedent provides that, as a result ofthe

exclusion found at § 3161(h)(1)(A),"delays arising from mental competency examinations

and pretrial motions are excluded from the running of the speedy trial clock, without any

inquiry into the reasonableness ofthe delay." United States v. Vasquez,918 F.2d 329, 333

(2d Cir. 1990). In Vasquez, there was an eight-month transportation delay, but the Second

Circuit found that even if that delay was unreasonable under the transportation exclusion

(which then appeared at § 3161(h)(1)(H)), it was nonetheless excludable. Id.("We note



                                            -18-
that subsection 3161(h)(1)(H) specifies with regard to transportation for the purpose of

examination that 'any time consumed in excess of ten days from the date of an order of

removal or an order directing such transportation, and the defendant's arrival at the

destination shall be presumed to be unreasonable.' Nonetheless, even if we assume that

administrative mistakes in this case led to an 'unreasonable' delay, that delay would not

necessarily have constituted a violation ofVasquez's rights under the Speedy Trial Act....

Since the delays here complained of by Vasquez arose from proceedings to determine his

competency and were prior to the conclusion ofthe hearing thereon,they must be excluded

from the calculation ofthe speedy trial clock whether or not they are reasonable.").^ Under

Vasquez, all the time in this case between July 27, 2018, and December 3, 2018, was

excluded pursuant to § 3161(h)(1)(A), regardless of any unreasonable transportation

delays.^



^     In light ofthe clear discussion ofthe transportation exclusion in Vasquez,the Court
is puzzled by Defendant's argument that the Vasquez court"didn't hold that the 10-day cap
on excludable time for transportation delays doesn't apply to transportation to and from
competency evaluations." (Dkt.6 at 20). To the contrary, the Vasquez court found that a
transportation delay of eight months was subsumed within the § 3161(h)(1)(A) exclusion,
irrespective ofthe ten-day limitation on transportation delays. 918 F.2d at 333. Indeed, in
United States v. Tinklenburg, 579 F.3d 589(6th Cir. 2009)(discussed further below), the
Sixth Circuit cited Vasquez for the proposition that "the Second Circuit has held that any
delay associated with a competency evaluation from the date of the order directing the
evaluation until completion of the competency hearing, including delav from transporting
a defendant for the evaluation,is excludable under § 3161(h)(1)(A)." Id. at 596(underlined
emphasis added).

^      The Court notes that the presumption of unreasonableness for transportation delays
in excess often days is rebuttable. See, e.g.. United States v. Zabawa, 719 F.3d 555, 562


                                          - 19-
       Defendant argues that more recent out-of-circuit caselaw undercuts Vasquez. In

particular, Defendant cites United States v. Tinklenburg, 579 F.3d 589 (6th Cir. 2009),

wherein the Sixth Circuit disagreed with Vasquez and found that "all delays caused by

proceedings to determine a defendant's competency are excluded, except for the time

during which the defendant is supposed to be in transit, which is presumptively

unreasonable iflonger than ten days." Id. at 596.^ However,the Second Circuit has never

expressly or implicitly overruled Vasquez or given any other indication that it is no longer

good law. District courts in this Circuit regularly rely on Vasquez in considering STA

arguments. See, e.g.. United States v. Barnes, No. 16-CR-6029L, 2018 WL 4926857, at

*2(W.D.N.Y. Oct. 11,2018)("The principal exclusion was the time necessary to complete

the competency examination for [the defendant]. Although that proceeding took perhaps

a bit longer than desired because of confusion in transporting [the defendant], the delay



(6th Cir. 2013); United States v. Noone,913 F.2d 20, 26 n.6 (1st Cir. 1990). In this case,
it appears there may have been a reasonable explanation for some of the transportation
delays, including the unavailability of a placement at a suitable facility. {See Dkt. 6 at 7)
(noting that as of August 3, 2018, the Marshals Service was still awaiting a designation
from the BOP as to where Defendant should be transported for the evaluations). However,
the Government has failed to raise this issue in its briefing, and so the Court does not rely
on it in reaching its conclusions.

^      The Sixth Circuit's decision in Tinklenburg was ultimately affirmed on different
grounds by the Supreme Court. See United States v. Tinklenburg,563 U.S.647,663(2011)
("We disagree with the Sixth Circuit's interpretation of both subparagraph (D) and
subparagaph(F), and now hold that its interpretations ofthose two provisions are mistaken.
Nonetheless the conclusions the court drew from those two interpretations in relevant part
cancel each other out such that the court's ultimate conclusion that Tinklenberg's trial
failed to comply with the Speedy Trial Act's deadline is correct.").

                                           -20-
was not excessive and not purposeful. In relying on United States v. Vasquez, 918 F.2d

329,333(2d Cir. 1990),the Magistrate Judge found,and I agree,that the delay on this case

in completing the competency examination must be excluded under the statutory speedy

trial timetable."); Wells v. United States, No. CIV.3:07CV1740 JBA,2010 WL 363339, at

*5 n.4(D. Conn. Jan. 25, 2010)("There can be no dispute that all ofthis time is properly

excluded under 18 U.S.C. § 3161(h)(1)(A), which excludes any delay resulting from

proceedings, including examinations, to determine mental competency without regard to

whether or not the delay is reasonable. United States v. Vasquez, 918 F.2d 329, 333 (2d

Cir.1990).").

       This Court cannot disregard established Second Circuit precedent simply because

other circuit courts have reached differing conclusions.^ As such, even had the time

between July 27,2018, and August 20,2018, not been excluded under § 3161(h)(7), it was

automatically excluded under § 3161(h)(1)(A), because it "arose from proceedings to

determine [Defendant's] competency and [was] prior to the conclusion of the hearing




^      At least one other circuit court appears to have taken the same approach as the
Second Circuit. See United States v. Tewid, 86 F. App'x 224, 224 (9th Cir. 2003)("[The
defendant] contends that there were days during this period of time that should not have
been excluded because there was a transportation delay in excess of that permitted under
18 U.S.C. § 3161(h)(1)(H). However, regardless of the merits of that issue, the time in
question was still excludable because it was separately attributable to a delay pertaining to
proceedings associated with determining the mental competency of the defendant and
resolving motions pertaining thereto.").



                                             21 -
thereon." Vasquez, 918 F.2d at 333. The Court therefore rejects Defendant's conclusion

that 14 non-excludable days elapsed while he was being transported to MCC Manhattan.^"

       The Court next considers the time period between August 20, 2018, and November

8, 2018, during which Defendant was undergoing competency and criminal responsibility

evaluations. Defendant argues that this time period exceeded the maximum of75 days for

criminal responsibility examinations set forth in § 4247(b), and that the excess days(a total

of 5 days) are non-excludable.     (Dkt. 6 at 16-17). This argument is legally unsound.

Although the Second Circuit has not ruled on this issue, the circuit courts that have

considered it have uniformly found that "the Speedy Trial Act . . . does not provide a

remedy for a violation of 18 U.S.C. § 4247(b)'s time limitations for a mental competency

examination." United States v. Taylor,353 F.3d 868,869(10th Cir. 2003);see also United

States V. Daychild, 357 F.3d 1082, 1094(9th Cir. 2004)("We agree with the district court




       Because the Court reaches this conclusion, it need not address the alternate
argument, raised by the Government, that the transportation delay ceased on August 9,
2018, when Defendant reached the New York City area, and that any delay thereafter was
due to a housing issue. (Dkt.9 at 8).

       Separate and apart from the automatic exclusion pursuant to § 3161(h)(1)(A), the
time from August 20,2018,through November 8,2018, was also excluded based on Judge
Roemer's interests-of-justice exclusions granted at the appearances on July 27, 2018, and
September 27, 2018, whereby an interests-of-justice exclusion of time was ultimately
granted through December 3, 2018. While defense counsel noted at the appearance on
September 27,2018,that he was reserving his client's rights under § 3161(h)(1)(F)and not
waiving any time for transportation delays in excess of 10 days, that provision
(§ 3161(h)(1)(F)) does not impact the ends-of-justice continuances granted under
§ 3161(h)(7). See Conlan, 786 F.3d at 393; Turner,602 F.3d at 785.

                                           -22-
that the time period under 18 U.S.C. § 4247 has no bearing on speedy trial calculations.");

United States v. Murphy,241 F.3d 447,456(6th Cir, 2001)("Every court that has decided

this issue has concluded that § 4247(b) does not limit the time period for a competency

examination with respect to calculations under the Speedy Trial Act."); United States v.

Fuller, 86 F.3d 105, 106 (7th Cir. 1996)("[N]o sanction for a violation ofthe time limits

in 18 U.S.C. § 4247(b)is specified. To put the two statutes together, borrowing the 30 and

45 day limits from the commitment statute for interpolation into the limitless delay

provision ofthe Speedy Trial Act, would be an audacious bit ofjudicial creativity—and to

no purpose that we can see."). The Court is persuaded by the reasoning in these cases, and

particularly by the Seventh Circuit's observation that there is no statutory basis to import

§ 4247(b)'s time limitations into the STA. The Court, in accordance with "every other

court that has considered the question," finds that"§ 4247(b) does not limit the excludable

time period for a competency examination under the STA." United States v. Riley, No.

3:17-cr-00084,2018 WL 1122075, at *5(M.D. Tenn. Mar. 1, 2018). The Court therefore

holds that any § 4247(b)violation in this case does not affect the STA calculation.'^



       It is not clear what precisely is the appropriate sanction for a § 4247(b) violation,
but dismissal does not appear to be an available remedy. See, e.g.. United States v. Gould,
No. 6:13-cr-175-Orl-31GJK, 2013 WL 5178788, at *2 (M.D. Fla. Sept. 13, 2013)
("Congress did not provide a remedy for violation of§ 4247(b)timelines.... [T]he Court
cannot fulfill [the defendant]'s request that the Court provide legal advice on the correct
remedy to the statutory violation. [The defendant] has not provided any authority
demonstrating dismissal of his charge is the appropriate remedy for a violation of
§ 4247(b)."). Nor, as Defendant seems to suggest in his papers, is release from custody a
viable sanction, inasmuch as the Court is statutorily mandated under § 4241(d)to commit

                                           -23-
       Turning to the time period between November 8, 2018, and December 21, 2018,

pursuant to Vasquez, all the time through December 3, 2018, when the hearing on

Defendant's competency occurred, was automatically excluded under § 3161(h)(1)(A).

See 918 F.2d at 333 (finding that under § 3161(h)(1)(A), all the time from the date the

mental competency evaluation is ordered through the conclusion of the hearing as to the

defendant's competency is excluded). In addition, this time was excluded pursuant to

§ 3161(h)(7) based upon the interests-of-justice exclusion through December 3, 2018,

granted by Judge Roemer at the appearance on September 27,2018. Accordingly, no non

excludable days elapsed prior to December 3,2018.

       Next, all the time from December 3, 2018, when Judge Roemer found Defendant

incompetent, and continuing through the present, is excluded under § 3161(h)(4),

regardless ofany transportation delays. See, e.g.. United States v. Patterson, 872 F.3d 426,

433 (7th Cir. 2017)(finding the exclusion for unreasonable transportation delays under §

3161(h)(1)(F) does not apply after the defendant is found mentally incompetent and time



Defendant to the Attorney General's custody. Defendant's reliance on the Seventh
Circuit's decision in United States v. Fuller, 86 F.3d 105, is misplaced. (See Dkt.6 at 18).
The Seventh Circuit's reference to habeas corpus in Fuller indicated it was a potential
remedy for a defendant who remained in the custody of a mental institution in violation of
the statutory limitations on initial competency examinations set forth in § 4247(b); it did
not reference or discuss the mandatory hospitalization under § 4241(d). See 86 F.3d at
106-07 (noting that habeas corpus is "the traditional remedy for illegal detention in a
mental institution"); cf. 18 U.S.C. § 4247(g) (confirming that illegality of detention
pursuant to §§ 4243,4246, or 4248(but not § 4241) may be established by writ of habeas
corpus).



                                          -24-
is excluded under § 3161(h)(4)); United States v. Pendleton, 665 F. App'x 836, 839(11th

Cir. 2016)("According to the statute's plain language, any qualifying delay is excludable,

regardless of whether it would or would not qualify under a different subsection of the

statute. Thus, if a defendant is mentally incompetent under § 3161(h)(4), that time is

excludable even if there is also a transportation delay that is unreasonably long and thus

not excludable under § 3161(h)(1)(F)."); United States v. Romero, 833 F.3d 1151, 1155-

56(9th Cir. 2016)(finding that"§ 3161(h)(4) applies upon a finding ofincompetence as a

matter of definition and irrespective of how a court may view it in a particular case," and

that once § 3161(h)(4) applies, it trumps the ten-day transportation delay limitation under

§ 3161(h)(1)(F) (quotation omitted)). Once Defendant was determined to be mentally

incompetent,§ 3161(h)(4)applied automatically. Furthermore,Defendant filed his motion

to dismiss on December 3, 2018, causing time to automatically be excluded through

issuance ofthis Decision and Order, pursuant to §§ 3161(h)(1)(D) and (h)(1)(H).

       Finally, the Court notes that the Government made an oral motion for detention on

June 5,2018, and that motion remains pending.     Oral motions for detention are sufficient




       The Court has considered Defendant's argument that the Bail Reform Act does not
apply to him and has rejected it, for the reasons discussed in Part IV of this Decision and
Order. The detention hearing in this matter has been held in abeyance due to the
proceedings regarding Defendant's competency. However, if Defendant wishes to have a
detention hearing, he is free to request that such a hearing be held before Judge Roemer.
See Smith, 764 F. Supp. 2d at 545 (noting that "[djetention proceedings were held in
abeyance pending the outcome ofcompetency proceedings," but finding "no reason why a
detention hearing cannot be held" while competency issues are being addressed).


                                          -25-
to trigger the automatic exclusion of time under § 3161(h)(1)(D). See United States v.

Hughes, 840 F.Bd 1368, 1378(11th Cir. 2016)("We find that the period from April 24 to

29 is excludable under the Speedy Trial Act.         Specifically, this period constitutes

excludable pretrial-motion delay triggered by the government's oral motion for [the

defendantj's detention. Under 18 U.S.C. § 3161(h)(1)(D), the filing of a pretrial motion

stops the Speedy Trial clock until 'the conclusion of the hearing on, or other prompt

disposition of, such motion.' Id. Nor does the oral nature of the motion affect the rule's

applicability."(footnote omitted)); see also United States v. Patterson, 525 F. App'x 681,

689(10th Cir. 2013)("Subsections 3161(h)(1)(D)and(H)provide for the exclusion ofthe

period between March 3 and March 8 while the initial detention motion was pending[.]");

United States v. Stubblefield, 643 F.3d 291, 294-95 (D.C. Cir. 2011)(excluding date on
 f




which oral motion for detention was made from STA calculation); United States v.

Gonzalez-Rodriguez, 621 F.3d 354, 368 (5th Cir. 2010)("We see no reason why an oral

motion [for detention] would not trigger the excludable delay contemplated by

§ 3161(h)(1)(D)."). The pendency of the Government's motion for detention throughout

the relevant time period is yet another reason why 30 non-excludable days have not elapsed

in this case.


       In sum, with respect to the time that elapsed between July 27,2018, and the present

(the relevant time period for purposes ofDefendant's statutory speedy trial challenge), the

time period through December 3,2018, was excluded in the interests ofjustice pursuant to



                                            26-
§ 3161(h)(7) based upon the findings made by Judge Roemer at the appearances on July

27,2018,and September 27,2018; the time between July 27,2018,and December 3,2018,

was also automatically excluded pursuant to § 3161(h)(1)(A)and Vasquez, and the fact that

the length of the evaluations exceeded the allowable time set forth in § 4247(b) does not

impact this conclusion; as ofDecember 3,2018,the time has been automatically excluded

pursuant to §§ 3161(h)(1)(D), (h)(1)(H), and (h)(4); and the entire period has been

automatically excluded pursuant to § 3161(h)(1)(D) because ofthe Government's pending

motion for detention. Accordingly, and for all the reasons discussed above, the Court

denies Defendant's motion to dismiss based on an alleged violation ofthe STA.

      B.     Constittttional Speedy Trial Right


      Defendant has also argued that his Sixth Amendment right to a speedy trial has been

violated, separate and apart from any violation of the STA. (Dkt. 6 at 21-23). The Court

finds this argument without merit.

      "The Sixth Amendment guarantees that,'[i]n all criminal prosecutions, the accused

shall enjoy the right to a speedy ... trial. .. .'" Doggett v. United States, 505 U.S. 647,

651 (1992) (alterations in original). The Supreme Court has set forth four factors for

consideration in deciding whether the Sixth Amendment has been violated by a pre-trial

delay: "whether delay before trial was uncommonly long, whether the government or the

criminal defendant is more to blame for that delay, whether, in due course, the defendant




                                           27-
asserted his right to a speedy trial, and whether he suffered prejudice as the delay's result."

Id. {ciiing Barker v. Wingo,407 U.S. 514, 530(1972)). Additionally:

      "The first of these is actually a double enquiry. Simply to trigger a speedy
      trial analysis, an accused must allege that the interval between accusation and
      trial has crossed the threshold dividing ordinary from 'presumptively
      prejudicial' delay, since, by definition, he cannot complain that the
      government has denied him a 'speedy' trial if it has, in fact, prosecuted his
       case with customary promptness."

Id. at 651-52(quoting Barker,407 U.S. at 530-31).

       "It comes as no surprise that courts have been unable to define 'presumptively

prejudicial.'" United States v. Vassell,970 F.2d 1162,1164(2d Cir. 1992)(noting that one

commentator has discerned "a general consensus that a delay of over eight months meets

this standard, while a delay ofless than five months does not.");see also Doggett,505 U.S.

at 652 & n.l (noting that delay approaching one year is "generally sufficient" to warrant

further inquiry). In this case. Defendant was arrested on June 5, 2018, and so the delay at

issue is roughly seven months. Courts have found similar delays not to be presumptively

prejudicial. See, e.g., McCray v. Capra, No. 9:15-cv-01129-JKS, 2017 WL 3836054, at

*10(N.D.N.Y. Aug.31,2017)("Here,[the defendant]'s trial began roughly 7 months after

his initial arrest. [The defendant] thus fails to show that the delay is 'presumptively

prejudicial.'"); United States v. Bender, No. 02CRMISC40JCF, 2003 WL 282184, at *2

(S.D.N.Y. Feb. 7, 2003)(finding that a delay of seven months "falls well short of being

presumptively prejudicial").




                                             28-
       However, the Court need not resolve whether this case meets the threshold of

presumptively prejudicial, because even assuming that it does, consideration ofthe Barker

factors demonstrates that no Sixth Amendment violation has occurred. As to the first


factor,"[t]he length ofthe delay here was less extensive than that tolerated in other cases."

Vasquez, 918 F.2d at 338 (finding delay of 26 months did not violate Sixth Amendment

right to speedy trial). Given the relatively briefperiod at issue in this case, the Court finds

that this factor does not weigh against the Government.

       With respect to the second factor:

       Although no single Barker factor is a necessary or sufficient condition to the
       finding ofa deprivation ofthe right ofspeedy trial,the second factor—treason
       for delay—is often critical. The Sixth Amendment is rarely violated by delay
       attributable entirely to the defendant, or by delay that serves some legitimate
       government purpose.

United States v. Moreno, 789 F.3d 72, 79(2d Cir. 2015)(citations and quotation omitted).

In this case, the bulk ofthe delay is due to:(1)Defendant's request that he undergo a local

mental health evaluation; (2) the conduct of the mental competency and criminal

responsibility evaluations; and(3)consideration ofDefendant's motion to dismiss and the

instant appeal from the denial thereof. These items are all either attributable to Defendant

or serve a legitimate government purpose. While it is true that any delay in transporting

Defendant to or from his competency and criminal responsibility evaluations (and any

delay in actually beginning the evaluations once Defendant arrived) is charged to the

Government for purposes of the Sixth Amendment analysis, see United States v. Tigano,



                                              29-
880 F.3d 602, 614 (2d Cir, 2018)(finding that "the USMS's failure to provide timely

transportation to and from the site ofthe examination" counted against the Government for

speedy trial purposes), administrative issues account for a small period of the relatively

briefdelay in this case,see Moreno,789 F.3d at 81 (holding the Government can be faulted

only for the portion ofthe delay during which "it ceased to exercise reasonable diligence").

Accordingly, the Court finds that the second Barker factor favors the Government.

       The third Barker factor—^Defendant's assertion of his speedy trial rights—favors

the Government. Defendant did not raise any speedy trial issues until December 3, 2018,

after the bulk of the delay he now complains of had elapsed. To the contrary, the Court

has listened to the audio transcripts of the prior proceedings in this matter, and Defendant

raised no objections to the repeated ends-of-justice exclusions granted by Judge Roemer,

other than to state that he reserved his right to argue that certain transportation delays were

unreasonable. The Court therefore finds that this factor favors the Government. See United


States V. Shine, No. 17-CV-28-FPG, 2018 WL 3737877, at *3 (W.D.N.Y. Aug. 7, 2018)

(finding third Barker factor favored the government where the defendant "did not assert

his right to a speedy trial until he filed his first speedy trial motion").

       With respect to the fourth Barker factor,"[ejxcessive pretrial delay can inflict three

kinds ofcognizable prejudice:(i)oppressive pretrial incarceration,(ii) anxiety and concern

of the accused, and (iii) the possibility that the defense will be impaired." Moreno, 789

F.3d at 81 (quotation omitted). The last of these concerns is "the most serious," because




                                             -30-
"the inability of a defendant adequately to prepare his case skews the fairness ofthe entire

system." Id. (quotation omitted).

       In this case, Defendant has suffered some prejudice because he has been in custody

since his arrest and has suffered the attendant anxiety. However,"the instant facts do not

present any uniquely oppressive circumstances to be afforded additional weight, short of

the general impact of[being in custody]." United States v. Newbern, No. 15-CR-98-FPG-

2,2018 WL 1250018, at *3(W.D.N.Y. Mar. 12,2018). Defendant argues that "his mental

condition renders him more vulnerable to the stress and disruption of constant movement

and isolation in custody"than others, and that pretrial custody is thus more harmful to him.

(Dkt. 6 at 23). This argument is speculative, and no support for it has been given.

Accordingly, while Defendant's loss of liberty is "a hardship and must be included in the

assessment of'prejudice,'" it"does not strengthen [Defendant's] argument enough to carry

the day." Vasquez,918 F.2d at 338. This is particularly so because there is no evidence in

this case that the relatively brief delay has impaired Defendant's ability to defend himself.

To the contrary, the delay in this case has largely been in the interest of ensuring that

Defendant can adequately assist in his own defense. Under these circumstances,the fourth

Barker factor weighs only slightly against the Government.

       Considering and balancing all the Barker factors, the Court rejects Defendant's

Sixth Amendment speedy trial claim for the reasons discussed above. Under these




                                            31 -
circumstances, dismissal of the criminal complaint on Sixth Amendment speedy trial

grounds is not warranted.

IV.   Bail Reform Act


      Defendant's final argument is that he should be released from custody because the

Bail Reform Act does not apply to him. (Dkt.6 at 23-24). Defendant's argument relies on

an unpublished case from the District of New Jersey, United States v. Peppi, No. 06-157

(AET), 2007 WL 674746 (D.N.J., Feb. 28, 2007). However, in Magassouba, the Second

Circuit discussed Peppi and noted that in Peppi, "the defendant's inability to regain

competency was undisputed, and he had been referred for civil commitment pursuant to

[18 U.S.C.] § 4246." 544 F.3d at 413. By contrast, in Magassouba, as in this case,

§ 4241(d) proceedings were ongoing, and the Second Circuit held that a defendant

"remains pending trial [and the Bail Reform Act remains applicable] through the

completion of § 4241 proceedings." Id. In other words, because the Court has found that

Defendant remains subject to the provisions of § 4241(d) at this time. Defendant's

argument based on Peppi is foreclosed by the Second Circuit's decision in Magassouba.

                                   CONCLUSION


      For the foregoing reasons, and upon de novo review, the Court denies Defendant's

appeal (Dkt. 1) and affirms Judge Roemer's Decision and Order denying Defendant's

motion to dismiss and for release from custody, Brennan, No. 18-mj-5083, Dkt. 18, and

the Court also affirms Judge Roemer's Order determining that Defendant must be




                                        -32
committed to the custody ofthe Attorney General pursuant to § 4241(d), id., Dkt. 19. Thus,

the stay ofthe Order entered hy Judge Roemer, id. at 3, is hereby lifted. The Court adds to

that Order a requirement that the Attorney General or his designee provide the Court with

an interim prognosis report within 45 days after Defendant's hospitalization.

       SO ORDERED.




                                                  ELIZAB
                                                  Uni         District Judge
Dated:        January 25, 2019
              Rochester, New York




                                            33-
